Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 1 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 2 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 3 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 4 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 5 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 6 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 7 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 8 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document      Page 9 of 10
Case 14-20614-CMB   Doc 72    Filed 07/30/19 Entered 07/30/19 14:48:35   Desc Main
                             Document     Page 10 of 10




                                                 FILED
                                                 7/30/19 2:44 pm
                                                 CLERK
                                                 U.S. BANKRUPTCY
                                                 COURT - WDPA
